DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed August 8, 2022.
In view of the Amendments to the Claims and Remarks filed August 8, 2022, the rejection of claim 10 under 35 U.S.C. 103 previously presented in the Office Action sent February 8, 2022 have been modified.
Claims 1-10, and 13-15 are currently pending while claims 1-9 have been withdrawn from consideration.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites, “the radiation” on line 19. It is unclear if “the radiation” recited on line 19 of claim 10 is referring to the “incident electromagnetic radiation” recited on line 19 of claim 10 or if “the radiation” recited on line 19 of claim 10 is referring to an entirely different radiation altogether. Appropriate correction is required.
Amending “the radiation” to “the incident electromagnetic radiation” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites, “wherein the PV layer sequence is functional to convert incident electromagnetic radiation into electric current, the radiation being primarily in the infrared range”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including a PV layer sequence functional to convert incident electromagnetic radiation into electric current, the radiation being primarily in the infrared range.
The specification does not discuss or describe any PV layer sequence which converts radiation into electric current and the radiation across the range of “primarily in the infrared range”. Dependent claims are rejected for dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “wherein the PV layer sequence is functional to convert incident electromagnetic radiation into electric current, the radiation being primarily in the infrared range”.
It is unclear as to what structures of the PV layer sequence are encompassed by the phrase “wherein the PV layer sequence is functional to convert incident electromagnetic radiation into electric current, the radiation being primarily in the infrared range” and what structures of the PV layer sequence are specifically excluded by the phrase “wherein the PV layer sequence is functional to convert incident electromagnetic radiation into electric current, the radiation being primarily in the infrared range” because it is unclear as to what limitations the term “primarily” definitely imparts on the structure of the claimed PV layer sequence.
Claim 14 recites the limitation "the hardening of said any layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu et al. (U.S. Pub. No. 2014/0326316 A1) in view of Wu et al. (U.S. Pub. No. 2015/0059850 A1), Kowalski et al. (U.S. Pub. No. 2006/0159838 A1), Hsu et al. (U.S. Pub. No. 2005/0208328 A1), and Li et al. (U.S. Pub. No. 2014/0027774 A1).
With regard to claims 10, 13, and 114, Radu et al. discloses a photovoltaic (PV) device comprising 
a PV layer sequence (see Fig. 1), the PV layer sequence comprising:
a glass carrier (see [0102] teaching a base material of “glass” which is cited to read on the claimed “glass carrier” because it is an underlying and mechanically supporting layer containing glass)
a carrier electrode layer comprising metal, applied atop the glass carrier (see [0103] teaching electrically conductive coating on the cited glass carrier including metal conductors cited to read on the claimed “carrier electrode layer” because it is a layer including electrically conductive material which can be adjacent back electrode 2),
an electrode layer applied atop the carrier electrode layer as an ink (2, Fig. 1), and
a transparent covering electrode applied atop the electronic electrode and having contact electrodes (see Fig. 1 depicting a transparent covering electrode 5 applied atop the electronic electrode 2 and having contact electrodes 6),

Radu et al. does not disclose wherein the metal conductor in the cited carrier electrode layer is silver.
However, Wu et al. discloses a photovoltaic device (see Title) and teaches a carrier electrode layer on top of a glass substrate can be Mo of other metals like silver (see [0027-0028]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silver material of Wu et al. for the metal conductor in the cited carrier electrode layer of Radu et al. because the selection of a known material based on its suitability for its intended use, in the instant case a metal conductor in a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Radu et al., as modified above, does not disclose wherein the electrode layer includes a first layer including aluminum particles in a plastic matrix and a second layer comprising aluminum particles as claimed.
However, Kowalski et al. discloses a photovoltaic device (see [0150]) utilizing a conductive ink for forming electrodes (see for example [0147]). 
Kowalski et al. teaches a first layer comprising aluminum particles in a plastics matrix (see [0226] teaching first layer including Al2+ and additionally polymers). 
Kowalski et al. discloses a second layer applied atop the first layer, the second layer comprising a glass like layer having silicon-oxygen bridges in  a glasslike network and further comprising aluminum particles as inorganic agglomerates (see [0039] teaching second layer including glasses and silica which is cited to provide for the claimed “glass like layer having silicon-oxygen bridges in  a glasslike network” as it includes a network of glass particles and silicon dioxide; see [0062] teaching second layer including aluminum which is cited to provide for the claimed “further comprising aluminum particles as inorganic agglomerates” because it provides for particles of aluminum with some degree of agglomeration). 
Kowalski et al. teaches the cited aluminum inorganic agglomerates areally provided in an aqueous dispersion (see [0073-0074]). 
Kowalski et al. teaches the ink can be hardened at room temperature via UV radiation (see [0112]).
Kowalski et al. teaches the hardening of said any layer has been accelerated by exposure to at least one reagent (see [0117] teaching a monomer or low molecular weight polymer which polymerizes on exposure to UV light). 

Kowalski et al. teaches the first and second layer design allows for controlling ink migration during formation (see Abstract). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electrode layer in the device of Radu et al., as modified above, to include the first and second layer design of Kowalski et al. because it would have provided for controlling ink migration during formation. 
Radu et al., as modified above, does not disclose wherein the second layer ink is at least partially basic providing for the cited aluminum particles being partially-base solubilized.
However, Hsu et al. teaches an electrode composition (see for example ([0007]) and teaches the aqueous composition can have a pH from 1-8 (see [0089] which includes values above 7 cited to provide for the claimed partially basic). Hsu et al. teaches the higher pH provides for superior materials having low moisture uptake (see [0116]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the pH of the dispersion of Radu et al., as modified above, to include values above 7, as disclosed by Hsu et al., because it would have provided for superior materials having low moisture uptake. 
Radu et al., as modified above, does not disclose wherein the prepared PV layer sequence specifically is functional to convert incident electromagnetic radiation into electric current, the radiation being primarily in the infrared range, with wavelengths extending beyond 5 micrometers.
However, Li et al. teaches a PV device (see Title and Abstract). Li et al. teaches various devices can absorb and detect photons in various ranges of radiation, such as mid to long IR radiation up to about 30 micrometers (see [0003)]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the particularly desired absorption range, such as long IR radiation up to about 30 micrometers as exemplified by Li et al., for the absorption range of the PV layer sequence of Radu et al., as modified above, because simple substitution of a known element known in the art to perform the same function, in the instant case a desired absorption range of a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2143 B); especially since it would have provided reasonable expectation of success as Li et al. teaches various devices can absorb and detect photons in the mid to long IR range.
With regard to claim 15, independent claim 10 is obvious over Radu et al. in view of Wu et al., Kowalski et al., Hsu et al., and Li et al. under 35 U.S.C. 103 as discussed above. Radu et al., as modified above, teaches
adapted to utilize industrial waste heat by converting electromagnetic radiation therefrom into electrical energy (the cited device of Radu et al., as modified above, is cited to read on the claimed “adapted to utilize industrial waste heat by converting electromagnetic radiation therefrom into electrical energy” because it includes a structure capable of converting electromagnetic radiation into electrical energy primarily in the infrared range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 21, 2022